Name: Council Regulation (EC) No 303/2002 of 18 February 2002 concerning the importation into the Community of rough diamonds from Sierra Leone
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  coal and mining industries;  international affairs;  Africa
 Date Published: nan

 Avis juridique important|32002R0303Council Regulation (EC) No 303/2002 of 18 February 2002 concerning the importation into the Community of rough diamonds from Sierra Leone Official Journal L 047 , 19/02/2002 P. 0008 - 0009Council Regulation (EC) No 303/2002of 18 February 2002concerning the importation into the Community of rough diamonds from Sierra LeoneTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 301 thereof,Having regard to Common Position 2002/22/CFSP of 11 January 2002 concerning a prohibition on imports of rough diamonds from Sierra Leone(1),Having regard to the proposal from the Commission,Whereas:(1) In its Resolution 1385(2001) of 19 December 2001, the United Nations Security Council, acting under Chapter VII of the Charter of the United Nations, decided to extend the prohibition, laid down in its Resolution 1306(2000) of 5 July 2000 of all imports of rough diamonds originating in, or coming from, Sierra Leone, unless they are covered by the system of certificates of origin approved by the competent authorities of the United Nations.(2) Council Regulation (EC) No 1745/2000 of 3 August 2000 on the importation into the Community of rough diamonds from Sierra Leone(2) expired on 5 January 2002 and therefore the prohibition contained in this Regulation should be extended.(3) These measures fall under the scope of the Treaty. Therefore, notably with a view to avoiding distortion of competition, Community legislation is necessary to implement the relevant decisions of the Security Council as far as the territory of the Community is concerned, such territory being deemed to encompass, for the purposes of this Regulation, the territories of the Member States to which the Treaty is applicable, under the conditions laid down in that Treaty.(4) The Security Council has also called upon the United Nations Member States and international and regional organisations to apply these measures notwithstanding the existence of any rights or obligations conferred or imposed by any international agreement signed, any contract entered into or any licence or permit granted before the adoption of the aforementioned Resolution.(5) Breaches of this Regulation should be penalised and Member States should impose appropriate penalties to that effect.(6) To facilitate matters, the Commission should be empowered to supplement and/or amend the Annexes to this Regulation on the basis of pertinent notifications from the Committee set up by Security Council Resolution 1132(1997).(7) There is a need for the Member States and the Commission to inform each other of the measures taken under this Regulation and any other relevant information at their disposal in connection with this Regulation,HAS ADOPTED THIS REGULATION:Article 1The importation into the Community, be it directly or indirectly, of rough diamonds as defined in Annex I originating in, or coming from, Sierra Leone into the territory of the Community shall be prohibited.Article 2Rough diamonds controlled by the government of Sierra Leone through the Certificate of Origin regime consistent with paragraph 5 of UNSCR 1306(2000) shall be exempt from the measure referred to in Article 1. The detailed rules for this exemption are set out in Annex II.Article 3The Commission is hereby empowered to amend Annex I, in order to bring it in line with changes that may be made to the Combined Nomenclature, and to supplement and/or amend Annex II on the basis of the information and notifications supplied by the competent authorities of the United Nations, in particular the Sanctions Committee created by Resolution 1132(1997). Any additions or amendments shall be published in the Official Journal of the European Communities.Article 4This Regulation shall apply notwithstanding any rights conferred, or obligations imposed, by any international agreement or any contract entered into or any licence or permit granted before its entry into force.Article 5Each Member State shall determine the penalties to be imposed where this Regulation is infringed. Such penalties shall be effective, proportionate and dissuasive.Article 6The Commission and the Member States shall inform each other of the measures taken under this Regulation and supply each other with other relevant information at their disposal in connection with this Regulation, such as breach and other enforcement problems or judgments handed down by national courts.Article 7This Regulation shall apply:- within the territory of the Community, including its air space,- on board any aircraft or any vessel under the jurisdiction of a Member State,- to any national of a Member State, wherever he or she may be,- to any body which is incorporated or constituted under the law of a Member State.Article 8This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 5 January 2002.It shall expire on 5 December 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 February 2002.For the CouncilThe PresidentJ. PiquÃ © i Camps(1) OJ L 10, 12.1.2002, p. 81.(2) OJ L 200, 8.8.2000, p. 21.ANNEX IRough diamonds referred to in Article 1>TABLE>ANNEX IIDetailed rules for the importation of rough diamonds that are accompanied by a certificate of origin delivered under the regime that was approved by the competent authorities of the United Nations.